DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Acknowledgment is made of amendment filed on 12/16/2021 in which claims 1,7, and 8 are currently amended while claim 2 has been canceled. By this amendment, claims 1,3-8 are still pending in the application.
Allowable Subject Matter
Claims 1,3-8 are allowed over the prior art of record.
The prior art of record either taken alone or in combination thereof fails to teach or reasonably suggest, in the claimed combination,
As in claim 1: an emergency electric power supply comprising, among other patentable features, “…a plurality of charge and discharge devices…a control unit that controls at least some of the plurality of charge and discharge devices to supply electric power from the second electric power system to the electric vehicle when the electric power detection unit detects that the electric power supply from the first electric power system has stopped, wherein the control unit controls at least some of the plurality of charge and discharge devices to supply the electric power preferentially to a specific electric vehicle as compared with other electric vehicles when the specific electric vehicle is connected to the second electric power system, the specific electric vehicle being an electric vehicle as an emergency vehicle”.
Claims 2-6 depend directly from claim 1 and therefore are also allowed for the same reasons.
As in claim 7: “An emergency electric power supply method causing a computer to execute processes of: detecting that electric power supply from a first electric power system has stopped; causing electric power to be transferred between a second electric power system…and the charge and discharge entities; and controlling at least some of a plurality of charge and discharge devices to supply electric power from the second electric power system to the electric vehicle when it is detected that the electric power supply from the first electric power system has stopped, wherein controlling at least some of the plurality of charge and discharge devices to supply the electric power comprises controlling at least some of the plurality of charge and discharge devices to supply the electric power preferentially to a specific electric vehicle as compared with other electric vehicles when the specific electric vehicle is connected to the second electric power system, the specific electric vehicle being an electric vehicle as an emergency vehicle”.
As in claim 8: “A non-transitory computer-readable storage medium which stores a program causing a computer to execute processes of: detecting that electric power supply from a first electric power system has stopped; causing electric power to be transferred between a second electric power system…and the charge and discharge entities; and controlling at least some of a plurality of charge and discharge devices to supply electric power from the second electric power system to the electric vehicle when it is detected that the electric power supply from the first electric power system has stopped, wherein controlling at least some of the plurality of charge and discharge devices to supply the electric power comprises controlling at least some of the plurality of charge and discharge devices to supply the electric power preferentially to a specific electric vehicle as compared with other electric vehicles when the 
The aforementioned limitations in combination with all remaining limitations of the respective claims are believed to render the aforementioned indicated claim and any dependent claims thereof patentable over the art of record.
Citation of Prior Art
For a list of related prior art references not mentioned above but disclose related apparatus or method, see Form PTO-892.
USPAT 9,960,634 to Sada discloses the general state of the art regarding an intelligent  function installing power storage and generation package system.
US 2018/0312072 to YANG et al., (Yang) discloses the general state of the art regarding an apparatus and method for charging and discharging electric vehicle under smart grid environment.
US 2013/0201316 to BENDER et al., (Bender) discloses the general state of the art regarding system and method for server based control.
US 2007/0037661 to Yang discloses the general state of the art regarding engine running at fixed speed incorporated controllable transmission power system
USPAT 10,894,484 to Han et al., (Han) discloses the general state of the art regarding an electric Automobile Energy Monitoring and Swapping Network In Remote Monitoring Of Cloud Computing Network.
None of the prior art cited above in combination with art of record fails to teach, among other patentable features, “…wherein the control unit controls at least some of the plurality of charge and discharge devices to supply the electric power preferentially to a specific electric vehicle as compared with other electric vehicles when the specific electric vehicle is connected to the second electric power system, the specific electric vehicle being an electric vehicle as an emergency vehicle”.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to M'BAYE DIAO whose telephone number is (571)272-6127. The examiner can normally be reached M-F; 9:00AM-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DREW A DUNN can be reached on 571-272-2312. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

M'BAYE DIAO
Primary Examiner
Art Unit 2859



/M BAYE DIAO/Primary Examiner, Art Unit 2859                                                                                                                                                                                                        January 18, 2022